Title: To Alexander Hamilton from Rufus King, 9 September 1797
From: King, Rufus
To: Hamilton, Alexander


London. Sat. Sep. 9. 1797
Dear Sir
We have this day accounts from Paris, which tho~ very important and interesting, are not unexpected. The Breach between the Councils and the directory has for some time destroyed all Prospect of a reconciliation between them; and either an organized civil war, in consequence of the different sides adopted by the several armies, or a Measure like that which has happened, had become inevitable—the march of the unreducable divisions of the army into the interior, the removal of Generals in whom they did not confide, the various messages in the stile of manifestoes addressed to the councils, and the sending for General Jourdan, who commanded the army of the Rhine, to Paris, and putting his army in the interim of his absence under Hoche, are now explained.
Augereau who had been called from Italy for the purpose, upon the alarm Cannon being fired on the morning of the 4th. instant, marched his Troops and surrounded without opposition the Place of sitting of the Council of 500; he then proceeded to arrest Pichegru, and a considerable number of the other most influential Members of that Council, on the charge of a royalist conspiracy; having for its object the Massacre of three of the Directory, to make way for successors who would place Louis XVIII on the Throne of France. Carnot say the same accts. has fled, and Barthelemy say others is also arrested. I do not give you this account as authentic, tho I have little doubt that it is so, as far at least as it states an attack of the Directory upon the Council of 500. If the consequence of this proceeding was confined to France, it would be less the Subject of regret tho’ all must deplore the sanguinary scenes so frequently there exhibited; but in reference to the pending Negotiations, and the Return of Peace, this Transaction is very important. The two Councils who in this respect are supposed to have faithfully represented their Constituents desired Peace with sincerity: the Directory most certainly differed from them in their inclinations on this Subject—if the Directory overwhelm the Councils, the war must and will continue. But how will the armies, how will the nation conduct on this Occasion. I fear there is little consolation to the friends of humanity from ⟨the dou⟩bt wh. for a moment exists on these points. The nation are nothing—the Armies are most probably deceived—and the Directory will triumph.
Adieu   yrs &c
R King
P. S. If I do not forget names a majority of the Comee. to whom Pastorets Speech on our affairs was referred, are among the members now arrested. You will readily see how mischievous to us this success of the Directory may and probably will be.
